Citation Nr: 1227261	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  09-09 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran had active service from June 1970 to April 1972 and from February 1979 to October 1982.  His military records reflect that he was a helicopter pilot in the United States Army and served in the Republic of Vietnam.  His military decorations include the Army Aviator Badge and the Bronze Star Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, granted the Veteran service connection for degenerative arthritis of the back, effective January 10, 2007 (i.e., the date on which the Veteran filed his original claim for VA compensation).  He appealed the original evaluation assigned to his service-connected low back disability.  

At present, the Veteran is also service connected for posttraumatic stress disorder, which is currently rated 100 percent disabling.

In September 2009, the Veteran testified at a hearing at the RO before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been associated with the claims file for the Board's consideration.  

During the course of this appeal, a September 2011 Board decision, inter alia, granted the Veteran a 20 percent initial evaluation for degenerative arthritis of the back for the period from January 10, 2007 to March 9, 2008, and a 10 percent evaluation effective March 10, 2008.  The Board remanded the issue of entitlement to a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back for further evidentiary development.  After a good faith attempt was undertaken by VA to develop the record pursuant to the Board's remand directive, the case was returned to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).


FINDINGS OF FACT

1.  The Veteran was notified of a VA examination scheduled in connection with his claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back and of the consequences of failure to report to such examination without good cause. 

2.  The Veteran failed to appear for the scheduled VA examination and did not show good cause for doing so. 

3.  Entitlement to a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back was scheduled in connection with an original compensation claim.

4.  The clinical evidence of record shows the presence of subjective complaints of radiating sciatic-type pain, but does not definitively establish the presence of a neurological abnormality that is associated with the service-connected degenerative arthritis of the back. 


CONCLUSION OF LAW

In the absence of medical evidence that establishes the clinical existence of neurologic abnormalities associated with service-connected degenerative arthritis of the back and objectively quantifies their severity, a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back cannot be assigned.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.655, 4.71a, Diagnostic Code 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Initially, the Board notes that the claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back is related to an initial evaluation claim that flows from an April 2008 rating decision that established service connection for degenerative arthritis of the back, effective from January 10, 2007 (the date on which the Veteran filed his original claim for VA compensation for this disability).  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Thus, because the 5103(a)-compliant VCAA notice that was provided before service connection was granted (i.e., correspondence dated in March 2007 and May 2007) was legally sufficient, VA's duty to notify in this case is satisfied with respect to the back disability claim and the related issue now on appeal regarding entitlement to a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that written correspondence from the Veteran in support of his claim, and relevant VA medical records relating to his outpatient treatment for the period from 2007 to 2009 have been obtained and associated with the claims file.  The Veteran has not otherwise indicated that there are any outstanding relevant medical records or other pertinent evidence that must be considered in this current appeal with respect to his claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back.  The Board is thus satisfied that the evidence is sufficiently developed for appellate adjudication with respect to this issue and that no further development in this regard is necessary.  

The Board observes that in September 2011, it remanded the claim at issue for a medical examination to determine whether or not a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back was, in fact, warranted.  The claims file reflects that VA undertook a good-faith attempt to schedule to appellant for this examination but that he ultimately did not report for the scheduled examination and failed to show good cause for not appearing.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As relevant, the clinical evidence shows that in June 2007, the Veteran reported having three incapacitating episodes of low back pain in the previous 12 months and that each lasted 5 to 6 days and forced him to stay in bed.  During VA examination in March 2008, he reported lumbar pain radiating to his left axillary area and left sciatic nerve distribution, with mild numbness in the left sciatic nerve distribution.  However, the examination reports do not contain further discussion or diagnoses relating to this history or the Veteran's reported neurological symptoms.  The pertinent rating schedule allows for evaluating spine disabilities on the basis of incapacitating episodes due to intervertebral disc syndrome (IVDS), using whichever method results in a higher evaluation for the claimant.  This aspect of the Veteran's back disability claim was properly before the Board as a component of the increased initial rating claim on appeal.  It was therefore remanded to the agency of original jurisdiction for a medical examination to determine its existence and severity and then to rate it accordingly.

The Veteran's claims file contains documentation showing that, pursuant to the September 2011 Board remand, VA had scheduled the Veteran for an examination in October 2011 to determine the clinical existence and severity of a neurological component of his service-connected low back disability.  The Veteran was advised of the consequences of failing to appear for the scheduled examination, including rating the claim on the available evidence of record or denying the claim.  Despite this advisory, the Veteran failed to appear for the scheduled examination.  VA attempted to contact the Veteran through his social worker to persuade him to appear for an examination.  However, in a letter received by VA in December 2011, the Veteran expressly declined to appear for an examination, stating that he no longer trusted the VA medical system and told VA to "keep your neurological study to yourself."

Although notified of the consequences of failure to appear for the examination without good cause, the Veteran failed to report for the examination without good cause.  The issue in this case relates to the consequences of his failure to report. 

Under 38 C.F.R. § 3.655(a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655(c) applies to running awards, when the issue is continuing entitlement.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, and death of an immediate family member.  38 C.F.R. § 3.655(a). 

In this case, the agency of original jurisdiction attempted to schedule the Veteran for a medical examination to obtain clinical findings needed for VA to make a factual determination regarding the existence and severity of a neurological component of the Veteran's service-connected arthritic back disability.  Correspondence dated in September 2011 informed the Veteran that VA was in the process of scheduling him for a medical examination to address the issue of entitlement to a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back, and that it was his obligation to show for this examination and that when a claimant, without good cause, fails to report for an examination or reexamination, the claim shall be rated based on the evidence of record, or even denied.  As previously stated, the Veteran refused to show for the scheduled medical examination.

Initially, the Board notes that, although there is no copy of the notice sent by the VAMC to the Veteran of the scheduled examination, "there is no requirement for that document to be contained in the record for the presumption of regularity to apply."  Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  Rather, the presumption of regularity, under which it is presumed that government officials have properly discharged their official duties, applies where, as here, the RO followed the regular process for scheduling an examination and notifying the Veteran of that examination and there is no indication that the notice was sent to an incorrect address.  Id. at 339.  The Veteran has not indicated that his address has changed or that he had good cause for failure to report for the scheduled examination.  In fact, his letter of December 2011, in which he stated his refusal to appear for an examination based on his personal mistrust of the VA medical system, is tacit acknowledgement on his part that he received actual notice of the scheduled VA medical examination as this letter was sent in response.  Furthermore, his stated reason for not showing (i.e., mistrust of the VA medical system) does not constitute good cause.  Therefore, the Board finds that he failed to report without good cause for an examination scheduled in connection with his claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back.  The next question to be addressed under 38 C.F.R. § 3.655(a) is whether entitlement to the benefit sought can be established without the scheduled examination.  The Board finds that it cannot.

The current evidence of record only contains mention of subjective complaints of symptoms indicative of a possible neurological component of the service-connected low back disability, but no medical evidence that expressly and objectively establishes the actual clinical existence of such a condition or measures its severity.  

Thus, the above discussion reflects that, while the Veteran has current subjective complaints of neurological sciatic-type symptoms, there is no clinical evidence establishing a diagnosis or definitive nexus between these subjective complaints and his service-connected degenerative arthritis of his back.  As the Veteran thus cannot establish that a neurological component is clinically related to his service-connected low back disability, 38 C.F.R. § 3.655 is applicable.  See 38 C.F.R. § 3.655(a) (action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) when entitlement to a benefit cannot be established without a current VA examination or reexamination).  See also 38 U.S.C.A. § 5107(a); Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 2009) (under 38 U.S.C.A. § 5107(a), a claimant has a duty to provide evidence in support of a claim).  38 C.F.R. § 3.655(b) is therefore for application. 

38 C.F.R. § 3.655(b) provides: "When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied."  Thus, if the examination to which the Veteran failed to report without good cause was scheduled in conjunction with an original compensation claim, the claim must be decided based on the evidence of record.  If not, it must be denied. 

The answer to this question depends on the meaning of the term "original compensation claim" in 38 C.F.R. § 3.655(b). 

38 C.F.R. § 3.655(b) is the only provision in the code of Federal Regulations in which the precise term "original compensation claim" occurs, and this term is not defined in 38 C.F.R. § 3.655, or anywhere else in VA law or regulations.  However, the words that comprise this term are defined. 

VA's definitional regulation indicates that the terms "claim" and "application" are interchangeable, and defines them as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  See also 38 C.F.R. § 20.3(f) (defining "claim" as an application made under Title 38 of the U.S. Code for entitlement to VA benefits, the continuation of increase of such benefit, or the defense of a proposed agency adverse action concerning benefit").  An original claim is defined as "an initial formal application on a form prescribed by the Secretary."  38 C.F.R. § 3.160(b).  The term "compensation" means a monthly payment made by the Secretary to a veteran because of service-connected disability, or to a surviving spouse, child, or parent of a veteran because of the service-connected death of the veteran occurring before January 1, 1957.  38 U.S.C.A. § 101(13).  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 CFR § 3.151(a).  The term "service-connected" means, with respect to disability or death, that such disability was incurred or aggravated, or that the death resulted from a disability incurred or aggravated, in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k). 

In this case, the Veteran's initial claim on the form prescribed by VA, Veterans Application for Compensation or Pension (VA Form 21-526), was filed in January 2007, and was for entitlement to service connection for a back condition. 

The key question in this case is thus whether "original compensation claim" refers to the initial claim filed on the form prescribed by VA, or to an original claim for service connection.  The language of the above statutes reflects that Congress intended that the terms "compensation" and "service-connected" to have different meanings.  It follows that the term "original compensation claim" does not mean "original service connection claim" or "service connection claim."  Rather, "original compensation claim" means an initial formal application on a form prescribed by the Secretary.  This interpretation is supported by the use of the above-defined terms in current regulations, current VA practice as explained in VA's adjudication manual, and the legislative history of 38 C.F.R. § 3.655.  Furthermore, in Turk v. Peake, 21 Vet. App. 565, 570 (2008), the Court held that a claim for a higher initial rating is an "original compensation claim" and not a "claim for increase" for purposes of 38 C.F.R. § 3.655(b).  Thusly, as the claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back is associated with his claim for a higher initial rating for his back disability, it is an original compensation claim and the matter will be adjudicated based on the evidence of record.  

The clinical evidence of record shows the presence of subjective complaints of radiating sciatic-type symptoms on part of the Veteran, but does not definitively establish the actual presence of a neurological abnormality that is associated with the service-connected degenerative arthritis of the back.  Thusly, in the absence of medical evidence that establishes the clinical existence of neurologic abnormalities associated with service-connected back disability and objectively quantifies their severity, a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back cannot be assigned.  The Veteran's claim for a separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back must therefore be denied.  Because the evidence in this case is not approximately balanced, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A separate evaluation for neurologic abnormalities associated with service-connected degenerative arthritis of the back is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


